Exhibit 8.1 List of subsidiaries: Particulars Country Holding as of March 31, 2013 March 31, 2012 Infosys BPO India 99.98% 99.98% Infosys Australia (10) Australia 100% 100% Infosys China China 100% 100% Infosys Consulting Inc (1) U.S.A – – Infosys Mexico Mexico 100% 100% Infosys BPO s. r. o (2) Czech Republic 99.98% 99.98% Infosys BPO (Poland) Sp.Z.o.o (2) Poland 99.98% 99.98% Infosys Sweden Sweden 100% 100% Infosys Brasil Brazil 100% 100% Infosys Consulting India Limited (3) India 100% 100% Infosys Public Services, Inc. U.S.A 100% 100% Infosys Shanghai China 100% 100% McCamish Systems LLC (2) U.S.A 99.98% 99.98% Portland Group Pty Ltd (2)(4) Australia 99.98% 99.98% Portland Procurement Services Pty Ltd (2)(4) Australia 99.98% 99.98% Lodestone Holding AG (5) Switzerland 100% – Lodestone Management Consultants (Canada) Inc (6) Canada 100% – Lodestone Management Consultants Inc.(6) U.S.A 100% – Lodestone Management Consultants Pty Limited (6) Australia 100% – Lodestone Management Consultants (Asia Pacific) Limited (6)(8) Thailand – – Lodestone Management Consultants AG (6) Switzerland 100% – Lodestone Augmentis AG (6) Switzerland 100% – Hafner Bauer & Ödman GmbH (6) Switzerland 100% – Lodestone Management Consultants (Belgium) S.A. (7) Belgium 99.90% – Lodestone Management Consultants GmbH (6) Germany 100% – Lodestone Management Consultants Pte Ltd. (6) Singapore 100% – Lodestone Management Consultants SAS (6) France 100% – Lodestone Management Consultants s.r.o. (6) Czech Republic 100% – Lodestone Management Consultants GmbH (6) Austria 100% – Lodestone Management Consultants China Co., Ltd. (6) China 100% – Lodestone Management Consultants Ltd. (6) UK 100% – Lodestone Management Consultants B.V. (6) Netherlands 100% – Lodestone Management Consultants Ltda.(7) Brazil 99.99% – Lodestone Management Consultants Sp. z.o.o. (6) Poland 100% – Lodestone Management Consultants Portugal, Unipessoal, Lda. (6) Portugal 100% – S.C. Lodestone Management Consultants S.R.L. (6) Romania 100% – Lodestone Management Consultants S.R.L. (6)(9) Argentina 100% – On October 7, 2011, the board of directors of Infosys Consulting Inc. approved the termination and winding down of the entity, and entered into an assignment and assumption agreement with Infosys Limited. The termination of Infosys Consulting, Inc. became effective on January 12, 2012, in accordance with the Texas Business Organizations Code. Effective January 12, 2012, the assets and liabilities of Infosys Consulting, Inc. were transferred to Infosys Limited. Wholly owned subsidiaries of Infosys BPO On February 9, 2012, Infosys Consulting India Limited filed a petition in the Honourable High Court of Karnataka for its merger with Infosys Limited. On January 4, 2012 Infosys BPO acquired 100% of the voting interest in Portland Group Pty Ltd. On October 22, 2012, Infosys acquired 100% of the voting interest in Lodestone Holding AG. Wholly owned subsidiary of Lodestone Holding AG acquired on October 22, 2012. Majority owned and controlled subsidiary of Lodestone Holding AG acquired on October 22, 2012. Liquidated effective February 14, 2013 Incorporated effective January 10, 2013 Under liquidation
